DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Objections
Claim 14 objected to because of the following informalities: unclear language. The claim states that the “at least one lock-in pixel cell are isolated,” however it is unclear from the context of the claim language and the claim language upon which it depends what exactly the pixel cells are “isolated” from. Are they isolated from each other? Isolated from another part of the circuit? In what way is this isolation made? Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 16, 17, 21-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008).

In regards to claim 1, Ortiz teaches a device (See FIG. 1), comprising: 
	a light projector (See ¶0013 in view of FIG. 1 wherein a light source is taught) configured to: 
		project light in a first distribution including a flood projection when the device operates in a first mode (See for example ¶0021-0023 wherein a flood projection is taught as a uniform pattern [no pattern projection], see ¶0051-0053 in view of FIG. 3 for more information, it is noted that various types of projection combinations may be used as described in ¶0038; see ¶0024-0037 for more information regarding the different modes); and 
		project light in a second distribution including a pattern projection when the device operates in a second mode (See for example ¶0021-0023 wherein a pattern projection is shown, also see ¶0051-0053 for a visual perspective); 
		a receiver configured to detect reflections of light projected by the light projector (See ¶0016 in view of FIG. 1); 
	a memory storing instructions (See ¶0058-0059 in view of FIG. 6); and 
	a processor, connected to the memory, configured to (See ¶0058-0059 in view of FIG. 6): 
		determine first depth information based on reflections detected by the receiver when the device operates in the first mode (See ¶0001, 0012-0013 and 0016 in view of ¶0031 and FIG. 1 wherein the point of the Time-of-Flight [ToF] system is to produce depth image data of an object as described above); 
	determine second depth information based on reflections detected by the receiver when the device operates in the second mode (See ¶0001, 0012-0013 and 0016 in view of ¶0031 and FIG. 1 wherein the point of the Time-of-Flight [ToF] system is to produce depth image data of an object as described above); and 
	resolve multipath interference (MPI) using the first depth information and the second depth information (See ¶0031-0032).

In regards to claim 9, Ortiz teaches the device of claim 1, wherein the receiver is further configured to: 
	detect reflections of the first distribution when the device operates in the first mode (See ¶0001, 0012-0013 and 0016 in view of ¶0031 and FIG. 1 wherein the point of the Time-of-Flight [ToF] system is to produce depth image data of an object as described above using multi-path techniques from both illuminations; also see ¶0023); and 
	detect reflections of the second distribution when the device operates in the second mode (See ¶0001, 0012-0013 and 0016 in view of ¶0031 and FIG. 1 as described above).

In regards to claim 10, Ortiz teaches the device of claim 1, wherein to the processor is further configured to: generate a depth map using the second depth information and the first depth information with at least mitigated MPI (See ¶0001, 0012-0013 and 0016 in view of ¶0031 and FIG. 1 wherein the point of the Time-of-Flight [ToF] system is to produce depth image data of an object as described above using multi-path techniques from both illuminations; also see ¶0023).

In regards to claim 16, Ortiz teaches the device of claim 1, wherein the device is a wireless communication device (See ¶0062-0063 in view of 0065 wherein it is understood by one of ordinary skill in the art that communication signals may comprise of those as wired or wireless as discussed in the citations).

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Ortiz.

In regards to claim 21, the claim is rejected under the same basis as claim 9 by Ortiz. 

In regards to claim 22, Ortiz teaches the method of claim 21, further comprising:
	determining at least one phase difference between the projected light and the detected reflections when the device operates in the first mode (See at least ¶0027-0035 and 0043-0046).

In regards to claim 23, the claim is rejected under the same basis as claim 10 by Ortiz.

In regards to claim 25, the claim is rejected under the same basis as claim 16 by Ortiz.

In regards to claim 26, the claim is rejected under the same basis as claim 1 by Ortiz, wherein the non-transitory computer readable media are taught as seen in ¶0064-0066.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Büttgen (“Butt”) (U.S. PG Publication No. 2017/0329012).

In regards to claim 2, Ortiz fails to teach the device of claim 1, wherein the processor is further configured to: determine the first depth information using time-of-flight (ToF) techniques; and determine the second depth information using structured light (SL) techniques.
	In a similar endeavor Butt teaches determine the first depth information using time-of-flight (ToF) techniques (See ¶0032 wherein ToF techniques and SL techniques may be used together to reduce multi-path distance errors by cross-referencing distance data obtained via both ToF and SL techniques); and 
	determine the second depth information using structured light (SL) techniques (See ¶0032 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Butt into Ortiz because it allows a system to “reduce multi-path distance errors by cross-referencing distance data obtained via both TOF and SL techniques,” - ¶0032, thus improving accuracy for such a system.

In regards to claim 18, the claim is rejected under the same basis as claim 2 by Ortiz in view of Butt.

Claims 3, 4, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Akkaya et al. (“Akkaya”) (U.S. PG Publication No. 2019/0018137).

In regards to claim 3, Ortiz fails to explicitly teach the device of claim 1, wherein the light projector comprises a switchable diffuser and is further configured to: activate the switchable diffuser to project the flood projection.
	In a similar endeavor Akkaya teaches wherein the light projector comprises a switchable diffuser and is further configured to: activate the switchable diffuser to project the flood projection (See ¶0027 and 0031-0041 wherein switchable diffusers are known to be used to switch between projection generations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Akkaya into Ortiz because it allows for the switching of projections as described in at least ¶0027, thus enabling such a function.

In regards to claim 4, Ortiz fails to teach the device of claim 3, wherein the pattern projection is created by a diffractive optical element (DOE) disposed between the switchable diffuser and a light source of the light projector.
	In a similar endeavor Akkaya teaches wherein the pattern projection is created by a diffractive optical element (DOE) disposed between the switchable diffuser and a light source of the light projector (See ¶0020 and FIG. 1 in view of ¶0026-00277 in view of FIG. 2A and 2B wherein the switchable diffuser is part of the overall optical projector 102 as an alternative design option understood by one of ordinary skill in the art).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Akkaya into Ortiz because it allows for the switching of projections as described in at least ¶0026-0027, thus enabling such a function.

In regards to claim 8, Ortiz teaches the device of claim 3, wherein the light projector is further configured to: deactivate the switchable diffuser to project the pattern projection.
	In a similar endeavor Akkaya teaches wherein the light projector is further configured to: deactivate the switchable diffuser to project the pattern projection (See ¶0027 and 0031-0041 wherein switchable diffusers are known to be used to switch between projection generations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Akkaya into Ortiz because it allows for the switching of projections as described in at least ¶0027, thus enabling such a function.

In regards to claim 19, the claim is rejected under the same basis as claim 1 by Ortiz in view of Akkaya.

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Ortiz in view of Akkaya in that the switchable diffuser is used to switch between illuminations via activation and deactivation.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Akkaya et al. (“Akkaya”) (U.S. PG Publication No. 2019/0018137) and Haddock (U.S. PG Publication No. 2017/0131568).

In regards to claim 5, Ortiz fails to teach the device of claim 4, wherein the light projector comprises a birefringent material disposed between the DOE and the switchable diffuser, and wherein deactivating the switchable diffuser comprises: applying a voltage across a refractive material.
	In a similar endeavor Haddock teaches wherein the light projector comprises a birefringent material disposed between the DOE and the switchable diffuser, and wherein deactivating the switchable diffuser comprises: applying a voltage across a refractive material (See ¶0020).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Haddock into Ortiz because the activation of a second mode different from a first mode so that differing light may pass through as described in ¶0020.

In regards to claim 6, Ortiz teaches the device of claim 5, wherein the switchable diffuser has a first refractive index and the birefringent material is a liquid crystal material having a second refractive index, wherein the first refractive index and the second refractive index are different when the light projector does not apply the voltage across the refractive material, and wherein the first refractive index and the second refractive index are the same when the light projector does apply the voltage across the refractive material.
	In a similar endeavor Haddock teaches wherein the switchable diffuser has a first refractive index and the birefringent material is a liquid crystal material having a second refractive index, wherein the first refractive index and the second refractive index are different when the light projector does not apply the voltage across the refractive material, and wherein the first refractive index and the second refractive index are the same when the light projector does apply the voltage across the refractive material (See ¶0020 wherein it is understood that refractive index changes as a result of the use of a birefringent material in a liquid crystal material).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Haddock into Ortiz because the activation of a second mode different from a first mode so that differing light may pass through as described in ¶0020.

In regards to claim 7, Ortiz teaches the device of claim 6, wherein the light projector does not apply the voltage across the refractive material when the device operates in the first mode, and wherein the light projector does apply the voltage across the refractive material when the device operates in the second mode.
	In a similar endeavor Haddock teaches wherein the light projector does not apply the voltage across the refractive material when the device operates in the first mode, and wherein the light projector does apply the voltage across the refractive material when the device operates in the second mode (See ¶0018-0020 in view of ¶0024 wherein the first mode is when no voltage is applied across respective electrode pairs vs the second mode which is activated by the application of voltages across the LC material and electrode pairs).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Haddock into Ortiz because the activation of a second mode different from a first mode so that differing light may pass through as described in ¶0020.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Yang et al. (“Yang”) (U.S. PG Publication No. 2018/0124372).

In regards to claim 11, Ortiz teaches the device of claim 1, wherein the processor is further configured to: determine at least one phase difference between the projected light and the detected reflections when the device operates in the first mode (See at least ¶0027-0035 and 0043-0046).
	Ortiz, however, fails to teach wherein the receiver comprises a monolithic pixel sensor including at least one global shutter (GS) pixel cell and at least one lock-in pixel cell.
	In a similar endeavor Yang teaches wherein the receiver comprises a monolithic pixel sensor including at least one global shutter (GS) pixel cell and at least one lock-in pixel cell (See at least ¶0008, 0027, 0029 and 0061 wherein the imager has at least pixel cells with a lock-in dual storage gate as well as being cells part of a global shutter pixel circuit, covering both limitations as per claimed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang into Ortiz because it allows for the storage of charge data from multiple exposures on a single pixel as described in ¶0027, this allows for storage of both illuminator-on and illuminator off image data as described in ¶0029, adding functionality to pixel cell units of a camera.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Yang et al. (“Yang”) (U.S. PG Publication No. 2018/0124372) and Baldwin (U.S. PG Publication No. 2014/0118257).

In regards to claim 12, Ortiz fails to teach the device of claim 11, wherein the receiver is further configured to: detect, via the at least one GS pixel cell, near infrared (NIR) light based on the reflections detected by the receiver when the device operates in the second mode.
	In a similar endeavor Baldwin teaches detect, via the at least one GS pixel cell, near infrared (NIR) light based on the reflections detected by the receiver when the device operates in the second mode (See ¶0060).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Baldwin into Ortiz because it allows for the capture of infrared or near-infrared wavelengths to be properly synchronized with the illumination of IR LED light with that of the global shutter exposure of the receiving pixels as described in ¶0060, thus providing a working synchronized system.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Yang et al. (“Yang”) (U.S. PG Publication No. 2018/0124372) and Cheng et al. (“Cheng”) (“Proposal and demonstration of germanium-on-silicon lock-in pixels for indirect time-of-flight based three-dimensional sensing,” – Arvix.org, 2018).

In regards to claim 13, Ortiz fails to teach the device of claim 11, wherein the lock-in pixel cell includes two time-of-flight (ToF) gates for operating in a two-phase mode.
	In a similar endeavor Cheng and Yang together teach wherein the lock-in pixel cell includes two time-of-flight (ToF) gates for operating in a two-phase mode (See ¶0027 and 0029 in view of FIG. 5 of Yang which teaches lock-in pixel cells operating in a two-phase mode, this may be incorporated into Cheng’s teachings of using lock-in pixel cells for Time-of-Flight capture for depth sensing as seen in ¶1-3 of section 1. Introduction).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang and Cheng into Ortiz because it allows for the storage of charge data from multiple exposures on a single pixel as described in ¶0027 of Yang, this allows for storage of both illuminator-on and illuminator off image data as described in ¶0029 of Yang, adding functionality to pixel cell units of a camera, as well as providing the use of lock-in pixel technology for use in Time-of-Flight imaging as described by Cheng in section I. Introduction.

In regards to claim 14, Ortiz teaches the device of claim 11, wherein the at least one GS pixel cell and the at least one lock-in pixel cell are isolated, and wherein the lock-in pixel cell includes four time-of-flight (ToF) gates for operating in a four-phase mode.
	In a similar endeavor Cheng and Yang together teach wherein the at least one GS pixel cell and the at least one lock-in pixel cell are isolated, and wherein the lock-in pixel cell includes four time-of-flight (ToF) gates for operating in a four-phase mode (See ¶1-3 of section 1. Introduction wherein use of lock-in pixels are taught to be used with indirect ToF based 3D sensing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang and Cheng into Ortiz because it allows for the storage of charge data from multiple exposures on a single pixel as described in ¶0027 of Yang, this allows for storage of both illuminator-on and illuminator off image data as described in ¶0029 of Yang, adding functionality to pixel cell units of a camera, as well as providing the use of lock-in pixel technology for use in Time-of-Flight imaging as described by Cheng in section I. Introduction.

Claims 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz Egea (“Ortiz”) (U.S. PG Publication No. 2018/0341008) in view of Konishi et al. (“Konishi”) (U.S. PG Publication No. 2011/0284727).

In regards to claim 15, Ortiz teaches the device of claim 1, wherein the receiver comprises at least one of a complementary metal-oxide semiconductor (CMOS) device and a charge-coupled device (CCD) (See ¶0016).
	Ortiz, however, fails to explicitly teach wherein the receiver is further configured to: alternate between detecting reflections of the first distribution and detecting reflections of the second distribution using time-division multiplexed read (TDMR).
	In a similar endeavor Konishi teaches alternate between detecting reflections of the first distribution and detecting reflections of the second distribution using time-division multiplexed read (TDMR) (See ¶0004).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Konish into Ortiz because it may help to reduce the number of signal lines for CCD solid-state imaging devices as described in ¶0004.

In regards to claim 24, the claim is rejected under the same basis as claim 15 by Ortiz in view of Konishi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483